DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Claims 1, 4-6, 10, 14, and 16 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, none of the cited prior art discloses or teaches a motion mirroring system that incorporates virtual environment constraints comprising when said position and orientation of said virtual object in said virtual environment does not satisfy one or more of said one or more constraints, modify said position and orientation not fully corrected by said one or more corrections as an error correction applied after said one or more constraints are applied in said virtual environment, wherein said error correction is in addition to said one or more correction which, in combination with all other remaining claimed elements such as (a) apply one or more corrections to said position and orientation of said moveable object in said real environment based on one or more redundancies in said data, wherein said one or more redundancies in said data is obtained from said sensor; (b) transform said position and orientation of said moveable object in said real environment into said position and orientation of said virtual object in said virtual environment after said one or 
The closest prior art of record, Breen et al. (US 2008/0211768) discloses a motion mirroring system to control an element in a graphical user interface such as a cursor, viewing angle that are typically achieved by an input device to translate a user’s head movement into an input for a computer element using a sensor combination of gyroscopes, accelerometers, magnetometers and tilt sensors (see Breen, 0029).  Specifically, Breen discloses applying one or more corrections to the position and orientation using one or more auxiliary components of the sensors to adjust and correct the input of a primary component and compensate for accumulation errors such as integration drift (see Breen, 0036-0038, wherein the one or more corrections is to compensate for adjustments head movements and the accumulation error is an integration drift problem).  However, Breen is silent as to wherein the virtual environment does not satisfy said one or more constraints to compensate for an error in said position and orientation not fully corrected by said one or more corrections as an error correction applied after said one or more constraints are applied in said virtual environment, wherein said error correction is in addition to said one or more corrections.   Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 (along with their respective dependent Claims 2-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715